Citation Nr: 0822060	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-26 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred at Champlain Valley Physicians 
Hospital Medical Center from June 8, 2005, to June 22, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Canandaigua, New York.  

In December 2006, the veteran's representative submitted a 
written, signed waiver of the veteran's right of initial 
consideration by the originating agency of additional 
evidence the representative had previously submitted in 
November 2006 for intended review by the Board in the matter 
on appeal.


FINDING OF FACT

The services provided from June 8, 2005, to June 22, 2005, 
were not previously authorized by VA and were not rendered in 
a medical emergency.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical 
expenses incurred in connection with unauthorized medical 
treatment from August 22, 2005, to August 23, 2005, have not 
been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The record reflects that the VA Medical Center in 
Canandaigua, New York informed the veteran by letter in 
September 2005 (in the notice of denial on appeal) of the 
requirements for establishing entitlement to 
payment/reimbursement of unauthorized treatment from June 8, 
2005, to June 22, 2005.  Notwithstanding any deficiencies in 
the notice provided by the VA Medical Center, the veteran was 
informed that evidence supporting his claim should be sent to 
the VA Medical Center promptly.  Additionally, the September 
2005 letter also directed the veteran as to how to put his 
private treating physician in contact with a VA physician to 
discuss the case at issue.  A subsequent January 2006 VA 
Medical Center letter specifically informed the veteran that 
evidence needed to substantiate his claim would be evidence 
showing that treatment following admission on June 8, 2005, 
was emergent.  

Moreover, the veteran has submitted pertinent evidence in 
support of his claim, and specifically the pertinent records 
of the private medical treatment at issue in this case.  Not 
only was the veteran proactive in having all of the records 
that might substantiate his claim submitted to VA, but 
written submissions by the veteran and his representative 
dated in October 2005 show that they understand the kind of 
evidence necessary to substantiate the claim.  In addition, 
following the provision of the foregoing notice as well as 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
January 2006.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had VCAA notice 
been provided at an earlier time.  

The appellant has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Legislation providing for medical treatment benefits to 
veterans contemplates that government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  See 
38 U.S.C.A. § 1703 (West 2002 and Supp. 2007).

However, there are regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  For example, VA reimbursement for private 
medical expenses may, subject to other requirements, be 
granted if prior authorization for the private medical 
treatment in question is obtained from VA.  38 C.F.R. § 17.54 
(2007).

38 C.F.R. § 17.120 provides that to the extent allowable, 
payment or reimbursement of the expenses of care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by VA, or of any medical services not 
previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be 
paid on the basis of a claim timely filed, under the 
following circumstances:

(a)  For veterans with service-connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services:

(1)  For an adjudicated service-connected disability; (2)  
For nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service- connected 
disability; (3)  For any disability of a veteran who has a 
total disability permanent in nature resulting from a 
service- connected disability; (4)  For any illness, injury 
or dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C.A. 
Chapter 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in 38 C.F.R. § 17.48(j); 

(b)  In a medical emergency.  Care and services not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health, and

(c)  When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.




Payment of or reimbursement for unauthorized medical expenses 
is only warranted if all of the statutory requirements for 
payment or reimbursement are met.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539 (1997); 
Hayes v. Brown, 6 Vet. App. 66 (1993).

Analysis

In the instant case, the facts do not show, nor does the veteran 
argue, that authorization to obtain treatment at Champlain Valley 
Physicians Hospital Medical Center from June 8, 2005, to June 22, 
2005, was secured so as to fall within the situation of 38 C.F.R. 
§ 17.54.  The veteran's October 2005 written statement that a 
"doc or whoever" at "E Town" [presumably Elizabethtown VA 
outpatient clinic] "said ok" when he announced that he felt he 
had to go to the emergency room does not argue for or show the 
securing of the requisite advance authorization.  In this regard, 
the Board also notes that the Court has held that the advice of a 
doctor to go to a non-VA facility is not the type of 
authorization contemplated in the regulation; rather, specific 
formalities must be complied with.  38 C.F.R. § 17.54 (2007); See 
also Smith (Thomas) v. Derwinski, 2 Vet. App. 378 (1992).
Thus, the decision herein is based upon the regulations 
governing reimbursement of or payment for non-authorized 
expenses.  

The Board notes that the record reflects the veteran has been 
granted a permanent and total rating for service-connected 
disability.

The second criterion for reimbursement or payment of the 
expenses at issue is that the care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to the veteran's life or health.  The Court 
has stated that an emergency is "a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 
(1994) (quoting WEBSTER'S NEW WORLD DICTIONARY, THIRD COLLEGE 
EDITION 444 (1988)).  

The veteran seeks reimbursement for or payment of the 
expenses of hospitalization for treatment of a right foot 
ulcer from June 8, 2005, to June 22, 2005, at Champlain 
Valley Physicians Hospital Medical Center.  He believes that 
VA should pay for these services because as stated in his 
October 2005 written statement his infected and swollen right 
foot compelled him to present to the Champlain Valley 
Physicians Hospital Medical Center emergency room.  

However, the record reflects that the services rendered from 
June 8, 2005, to June 22, 2005, to include the surgical 
debridement of the affected bone sometime during this period, 
were for an ulcer that according to the hospital's June 2005 
Discharge Summary had been present "for the greater part of 
a year" on the bottom of the veteran's foot.  Redness, pain, 
and swelling of the veteran's right foot had been increasing 
for a week prior to admission.  It was noted that the veteran 
had no fever (his temperature on admission was 97.6 degrees 
Fahrenheit) or chills at the time of admission.  (The Board 
notes the veteran's subsequent October 2005 statement that 
his fever was 102 degrees Fahrenheit immediately prior to or 
at the time of admission.)  Physical examination of the 
veteran on June 8, 2005, showed the veteran to be in no acute 
distress, and the veteran's only initial treatment consisted 
of IV [intravenous] antibiotics with gradual improvement.  
The veteran thereafter at sometime during the period in 
question underwent surgical debridement of the affected bone 
of the right foot.  

The aforementioned private treatment records were reviewed in 
September 2005 and November 2005 by the Chief of Staff of the 
Albany VA Medical Center, who determined on both occasions 
that the care was non-emergent.  The claims file contains no 
contrary medical opinion that an emergent situation existed 
so as to necessitate the incurrence of unauthorized medical 
expenses that followed presentation to the emergency room on 
June 8, 2005.  Given the preceding week-long increasing 
redness, pain, and swelling of a right foot already ulcerated 
for the greater part of a year, there is no reasonable basis 
for the Board to conclude that the treatment was rendered in 
a medical emergency of such a nature that delay would have 
been hazardous to the veteran's life or health.

The Board acknowledges the veteran's retrospective argument 
that he was experiencing a medical emergency on June 8, 2005.  
However, the veteran is not medically trained so as to 
provide competent medical evidence that what then transpired 
was a medical emergency.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In conclusion, the preponderance of the evidence establishes 
that the treatment in question was not rendered in a medical 
emergency.  Accordingly, the veteran is not entitled to the 
benefit sought.  


ORDER

Entitlement to payment of or reimbursement for medical 
expenses incurred in connection with unauthorized private 
medical treatment from June 8, 2005, to June 22, 2005, is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


